DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
As a result of the response filed on December 24, 2021, claims 1-23 are pending.                                                                                                                                                                                                            
Response to Arguments
Applicant's arguments filed December 24, 2021 have been fully considered but they are not persuasive. It is contended that the Wassvik reference (US 2016/0342282 A1) does not disclose the elements of claim 1, including that of “an array of light-emitting pixels on a substrate, wherein the array of light- emitting pixels is configured to display an image in the active area and wherein the active area does not contain light detectors” and “an optical sensor on the substrate in the border region that includes light- sensing pixels configured to measure light”. 
An Interview was held on December 20, 2021, between the Examiner and Applicant’s Representative to discuss the patentability of independent 1, 12 and 17. However, after further review of the claims and arguments, the Office maintains the rejections of claims 1-23. 
First, Applicant argues that the detector 8 in Wassvik cannot be equated to the “optical sensor” element because the detector is not an optical sensor and requires the light guide and emitter to measure light. (Remarks at pg. 9). However, the Office holds that Wassvik explicitly teaches the detector is responsive to the light emitted by the emitters and senses the emitted light from the light-sensing pixels (Detailed Description, [0053], [0077], “Preferably, the detector 8 is tuned to sense light within the wavelength range of the emitter 7. The spectral sensitivity of the detector may be obtained by selecting a detector type, which is sensitive to the emitter wavelength”). Applicant alleges that the detector within Wassvik cannot sense light without the light guide and emitters. (Remarks at pg. 9-10). However, the fact that the detector works in conjunction with the light guide 2 and emitters 7 does not render it incapable of reading on the claimed element. Wassvik continues to fully teach the limitation of “an optical sensor on the substrate in the border region that includes light-sensing pixels configured to measure light”. 
Next, Applicant argues that the reference does not teach the optical sensor “on the substrate” because it is not on the same layer as the light emitting pixels. (Applicant Remarks at pg. 10).  Applicant also suggests the implied interpretation of “on the [same] substrate”. This is misleading because the element “on the substrate” in no way requires two elements to be on the exact layer under Broadest Reasonable Interpretation (BRI). The claims do not reflect that the detector has to be on the exact same layer as the pixels, simply they are "on" the substrate to which Wassvik discloses since both the detector 8 and the pixels elements #10A are disposed on the base substrate layer (see generally, Figs. 2A-2B). Furthermore, some suggestion was made to amend to "on a same layer” instead which requires a narrower interpretation. Applicant ahs not amended to necessitate this narrower interpretation. 
Finally, it is contended that Wassvik does not teach the negative limitation of “wherein the active area does not contain light detectors” because the reference teaches a light guide 2 overlapping the active area that would necessitate the detection of light in that region. (Applicant Remarks at pgs. 10-11). However, based on common definition, a light guide is a device used to direct light from a source to another area (https://www.synopsys.com/glossary/what-is-a-light-guide.html; for exemplary purposes only). Indeed, Wassvik itself explicitly teaches the purpose of the light guide to propagate light, which is then detected at certain light detection points (Background, [0005-0007], “Light emitted by a light source is coupled into a transparent light guide by a prism, then propagates inside the light guide by total internal reflection where after the transmitted light is received at an array of light detection points.”). A light guide is not equivalent to a “light detector”, nor does a light guide necessitate the use of light detectors (e.g. photodiodes) within them. To detect light, a device such as a photodetector is needed that converts the photons into current (https://www.yourdictionary.com/light-detector; “A device used in an optical transmission system to detect an optical signal generated by a light source and propagating through a medium. A light detector essentially is an optical receiver that is paired with an optical transmitter, both of which are connected to electrically based devices or systems. So, the source converts electrons to photons and the detector converts photons to electrons. Detectors take several forms. A positive-intrinsic-negative (PIN) diode detector is paired with a light-emitting diode (LED) or vertical cavity surface-emitting laser (VCSEL) light source over a multimode fiber (MMF) in a fiber optic transmission system (FOTS) or a free space optics (FSO) system. An avalanche photodiode (APD) is paired with a laser diode in a single-mode fiber (SMF) system.”; for exemplary purposes only). Furthermore, consistent with the mapping of the claim as a whole, the detector within Wassvik is clearly located in the border region and not in the active region (Fig. 2A-2B, light detector, #8). Thus, the prior art continues to teach each and every element of claim 1, including “an array of light-emitting pixels on a substrate, wherein the array of light- emitting pixels is configured to display an image in the active area and wherein the active area does not contain light detectors”. 
For the foregoing reasons, the rejections to claims 1-23 are maintained in the same manner as set forth in the previous Office Action. No new art is cited at this time. 





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-9, 12-15, 17, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wassvik, United States Patent Application Publication No. US 2016/0342282 A1 (cited in the International Search Report).

Regarding claim 1, Wassvik discloses a display having an active area and a border region that runs along a peripheral edge of the active area (Fig. 2A-2B, display pane, #1; Detailed Description, [0047-0056]; peripheral region, #11; center region, #12), comprising: 
an array of light-emitting pixels on a substrate, wherein the array of light- emitting pixels is configured to display an image in the active area and wherein the active area does not contain light detectors (Fig. 2A, pixel elements, #10; See also detailed Description, [0053], “Furthermore, a center region 12 of the light guide 2 is aligned with a matrix of image-forming elements or picture elements ("pixels" or "pixel elements") 10 that define a display area for displaying visual images in monochrome or color.”; Fig. 2A shows no detectors in center region), and
 an optical sensor on the substrate in the border region that includes light- sensing pixels configured to measure light (Fig. 2A-2B, detector, #8; Detailed Description, [0053], [0069] “Each detector 8 is configured to be responsive to the light emitted by emitters 7.”; See also Fig. 4).  

Regarding claim 3, Wassvik discloses wherein the optical sensor comprises an infrared optical sensor (Detailed Description, [0053-0056], “In one embodiment, the emitter 7 generates light that is invisible to the human eye, preferably in the infrared (IR) region. Each detector 8 is configured to be responsive to the light emitted by emitters 7…  As used herein, an "integrated" emitter/detector 7, 8 is to be construed as an emitter/detector 7, 8 that is integrally formed on or in a structure, which typically is a composite LCD structure comprising a plurality of layer”).   

Regarding claim 4, Wassvik discloses wherein the optical sensor comprises a plurality of light-emitting pixels (Fig. 2A-2B, emitter, #7; Detailed Description, [0053-0060]).  

Regarding claim 5, Wassvik discloses wherein the light-sensing pixels comprise infrared light-sensing pixels (Detailed Description, [0053-0056], “In one embodiment, the emitter 7 generates light that is invisible to the human eye, preferably in the infrared (IR) region. Each detector 8 is configured to be responsive to the light emitted by emitters 7…  As used herein, an "integrated" emitter/detector 7, 8 is to be construed as an emitter/detector 7, 8 that is integrally formed on or in a structure, which typically is a composite LCD structure comprising a plurality of layer”; See also Fig. 6 and Detailed Description, [0083], “A first QD structure 71 is provided over the backlight light guide 281 in the peripheral region 11 of the panel, configured to receive blue excitation light from the backlight unit 28, so as to emit light at a longer wavelength, preferably in the infrared, such as in the NIR. In conjunction with pixel elements of a first selected portion 271 of the peripheral region 11 of the LCD unit, the first QD structure 71 functions to emulate the emitter 7, as already described with reference to FIG”).  

Regarding claim 6, Wassvik discloses wherein the light-sensing pixels comprise infrared light-sensing pixels and wherein the optical sensor further comprises infrared light- emitting pixels (Detailed Description, [0053-0056], “In one embodiment, the emitter 7 generates light that is invisible to the human eye, preferably in the infrared (IR) region. Each detector 8 is configured to be responsive to the light emitted by emitters 7…  As used herein, an "integrated" emitter/detector 7, 8 is to be construed as an emitter/detector 7, 8 that is integrally formed on or in a structure, which typically is a composite LCD structure comprising a plurality of layer”; See also Fig. 6 and Detailed Description, [0083]).  

Regarding claim 7, Wassvik discloses wherein the infrared light-sensing pixels and the infrared light-emitting pixels are arranged in two parallel lines extending along the border region. (Fig. 2A, emitters/detectors #7/8 arranged at least vertically on left hand side and right hand side).

Regarding claim 8, Wassvik discloses wherein the infrared light-sensing pixels and the infrared light-emitting pixels alternate with each other along the border region (See Fig. 2A, detectors #8 and emitters #7 alternate with each other vertically; See specifically Detailed Description, [0053], “As seen in the plan view of FIG. 2A, a plurality of emitters 7 and detectors 8 (collectively referred to as "touch-sensor elements") are arranged in interleaved fashion underneath a peripheral region 11 of the light guide 2. It should be noted, though, that interleaved arrangement is merely one example of positioning the emitters 7 and detectors 8. Another example may be to arrange emitters along two sides, and detectors along the other two sides, of the panel”).  

Regarding claim 9, Wassvik discloses wherein the border region is free of light- emitting pixels and the light-emitting pixels of the array contain only visible light-emitting pixels (Detailed Description, [0059], “FIG. 2A indicates that the peripheral region 11 contains only emitters 7 and detectors 8, and thus is free of pixels 10. However, it is certainly possible to include pixels 10 also in the peripheral region 11, if desired.”).  


Regarding claim 12, Wassvik discloses a display (Fig. 2A-2B, display pane, #1; Detailed Description, [0047-0056], comprising: 
active area pixels configured to display an image in an active area that is free of light sensing circuitry  (Fig. 2A, pixel elements, #10; See also detailed Description, [0053], “Furthermore, a center region 12 of the light guide 2 is aligned with a matrix of image-forming elements or picture elements ("pixels" or "pixel elements") 10 that define a display area for displaying visual images in monochrome or color.”; Fig. 2A shows no detectors in center region); and
 an optical sensor that has infrared light-emitting pixels and infrared light- sensing pixels, wherein the optical sensor is in a border region that runs along a peripheral edge of the active area (Fig. 2A-2B, detector, #8; emitter, #7; Detailed Description, [0053], [0069] “In one embodiment, the emitter 7 generates light that is invisible to the human eye, preferably in the infrared (IR) region. Each detector 8 is configured to be responsive to the light emitted by emitters 7.”; See also Fig. 4).

Regarding claim 13,  Wassvik discloses a display further comprising: a substrate layer, wherein the active area pixels comprise thin-film visible- light-emitting pixels on the substrate layer in the active area (Fig. 1, light guide, #2; Detailed Description, [0052-0059], “FIG. 2A is a top plan view and FIG. 2B is a side view of a touch-sensing display light guide 1 according to an embodiment of the invention, based on liquid crystal technology, preferably comprising a TFT-LCD (Thin Film Transistor Liquid Crystal Display)… The light guide 2 may be included as a transparent substrate).

Regarding claim 14, Wassvik discloses wherein the infrared light-sensing pixels comprise thin-film infrared light-sensing pixels on the substrate layer in the border region (Fig. 2A-2B, detector, #8; peripheral region, #11;Detailed Description, [0052-0069], “The light guide 2 may be included as a transparent substrate”).  

Regarding claim 15, Wassvik discloses wherein the infrared light-emitting pixels comprise thin-film infrared light-emitting pixels on the substrate layer in the border region Fig. 2A-2B, emitter, #7; peripheral region, #11; Detailed Description, [0052-0069], “The light guide 2 may be included as a transparent substrate”).  

Regarding claim 17, Wassvik discloses a display (Fig. 1, #1), comprising: 
active area pixels on a substrate that are configured to display an image in an active area that is free of light sensing circuitry (Fig. 2A, pixel elements, #10; See also detailed Description, [0053], “Furthermore, a center region 12 of the light guide 2 is aligned with a matrix of image-forming elements or picture elements ("pixels" or "pixel elements") 10 that define a display area for displaying visual images in monochrome or color.”; Fig. 2A shows no detectors in center region);; and 
an optical sensor in a border region of the substrate that runs along a peripheral edge of the active area, wherein the border region does not have pixels that display images and wherein the optical sensor comprises light-sensing pixels that extend along the border region Fig. 2A-2B, detector, #8; emitter, #7; Detailed Description, [0053], [0069] “In one embodiment, the emitter 7 generates light that is invisible to the human eye, preferably in the infrared (IR) region. Each detector 8 is configured to be responsive to the light emitted by emitters 7.”; See also Fig. 2A, peripheral region, #11 Detailed Description, [0059], “FIG. 2A indicates that the peripheral region 11 contains only emitters 7 and detectors 8, and thus is free of pixels 10.).  

(Fig, 2, display cover, #2; Detailed Description. [0056]), the optical sensor further comprising a light-emitting device (Fig. 2A, emitter/detector, #7/8; Detailed Description, [0053]) that is configured to emit light into an edge of the transparent display cover layer that is guided by total internal reflection along the border region until total internal reflection is locally defeated by an external object on a surface of the display cover layer, thereby scattering light through the display cover layer towards the light-sensing pixels and wherein the optical sensor is configured to measure a location of the external object on the surface using output from the light-sensing pixels that extend along the border region (Detailed Description, [0048-0050], “Fig. 1 illustrates the operating principle of a touch-sensing FTIR system. In the side view of FIG. 1, a beam of light is propagated by total internal reflection (TIR) inside a planar (two-dimensional) light guide 2. The light guide 2 comprises opposing surfaces 3, 4 which define a respective boundary surface of the light guide 2. Each boundary surface 3, 4 reflects light that impinges on the boundary surface from within the light guide 2 at an angle that exceeds the so-called critical angle, as is well-known to the skilled person. When an object 5 is brought sufficiently close to one of the boundary surfaces (here, the top surface 3), part of the beam may be scattered by the object 5, part of the beam may be absorbed by the object 5, and part of the beam may continue to propagate in the light guide by TIR in the incoming direction. Thus, when the object 5 touches the top surface 3, which forms a "touch surface", the total internal reflection is frustrated and the energy of the transmitted light is decreased, as indicated by the thinned lines to the right of the object 5… The arrangement of detectors is electrically connected to a signal processor (cf. controller 41 of FIG. 15), which acquires and processes an output signal from the arrangement. The output signal is indicative of the power of transmitted light at each detector. The signal processor may be configured to process the output signal for extraction of touch data, such as a position (e.g. x, y coordinates), a shape, or an area of each touching object.”).  

Regarding claim 23, Wassvik further discloses wherein the light-emitting device is an infrared light-emitting device (See inter alia, Detailed Description, [0053], [0073], [0097]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 10, 11, 16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wassvik in view of Shedletsky et al., United States Patent Application Publication No. US 2014/0183342 A1 (cited in the International Search Report).


Shedletsky, in a similar field of endeavor, disclose a display further comprising a capacitive touch sensor that overlaps the active area (Detailed Description, [0043-0045], “Display 14 may be a touch-sensitive display that includes a touch sensor or may be insensitive to touch. Touch sensors for display 14 may be formed from an array of capacitive touch sensor electrodes, a resistive touch array, touch sensor structures based on acoustic touch, optical touch, or force-based touch technologies, or other suitable touch sensor components”).
It would have been obvious to one of ordinary skill in the art to have modified the display of Wassvik to include the teachings of Shedletsky in such a way to provide a capacitive touch sensor that overlaps the active area. The motivation to combine these arts is to gain the improvement of electronic devices with both light sensors and capacitive touch sensors (Shedletsky, Background, [0001-0006]; [0050]). The fact that Shedletsky also discloses optical sensors near the edge of the display makes this combination more easily implemented (See Shedletsky, Fig. 10 and Detailed Description, [0050-0064]).

Regarding claim 10, Wassvik discloses every element of claim 1 and further discloses wherein the optical sensor in the border region forms an optical touch sensor configured to detect touch input (Detailed Description, [0048-0050]).
Wassvik does not disclose wherein the display further comprises a non-optical two-dimensional touch sensor in the active area that is configured to detect touch input . 
Shedletsky, in a similar field of endeavor, disclose a display further comprising a non-optical two-dimensional touch sensor in the active area that is configured to detect touch input (Detailed Description, [0043-0045], “Display 14 may be a touch-sensitive display that includes a touch sensor or may be insensitive to touch. Touch sensors for display 14 may be formed from an array of capacitive touch sensor electrodes, a resistive touch array, touch sensor structures based on acoustic touch, optical touch, or force-based touch technologies, or other suitable touch sensor components”).
It would have been obvious to one of ordinary skill in the art to have modified the display of Wassvik to include the teachings of Shedletsky in such a way to provide a capacitive touch sensor that overlaps the active area. The motivation to combine these arts is to gain the improvement of electronic devices with both light sensors and capacitive touch sensors (Shedletsky, Background, [0001-0006]; [0050]). The fact that Shedletsky also discloses optical sensors near the edge of the display makes this combination more easily implemented (See Shedletsky, Fig. 1, inactive area, IA and Detailed Description, [0050-0064]).

Regarding claim 11, Wassvik in combination with Shedletsky disclose every element of claim 10, and Wassvik further disclose wherein the light-sensing pixels comprise infrared light-sensing pixels (Detailed Description, [0053-0056], “In one embodiment, the emitter 7 generates light that is invisible to the human eye, preferably in the infrared (IR) region. Each detector 8 is configured to be responsive to the light emitted by emitters 7…  As used herein, an "integrated" emitter/detector 7, 8 is to be construed as an emitter/detector 7, 8 that is integrally formed on or in a structure, which typically is a composite LCD structure comprising a plurality of layer”)..
Shedletsky wherein the non-optical two-dimensional touch sensor comprises a two-dimensional capacitive touch sensor that overlaps the active area and that does not overlap the border region. (Detailed Description, [0043-0045], “Display 14 may be a touch-sensitive display that includes a touch sensor or may be insensitive to touch. Touch sensors for display 14 may be formed from an array of capacitive touch sensor electrodes, a resistive touch array, touch sensor structures based on acoustic touch, optical touch, or force-based touch technologies, or other suitable touch sensor components”; See also Fig. 1, display does not extend into border [12A] where light sensors 40 are). 
(See Shedletsky, Detailed Description, [0038-0043]).

Regarding claim 16, Wassvik discloses every element of claim 15 but does not explicitly disclose a display further comprising capacitive touch sensor electrodes that overlap the active area, wherein no capacitive touch sensor electrodes overlap the border region. 
Shedletsky, in a similar field of endeavor, disclose a display further comprising capacitive touch sensor electrodes that overlap the active area, wherein no capacitive touch sensor electrodes overlap the border region (Detailed Description, [0043-0045], “Display 14 may be a touch-sensitive display that includes a touch sensor or may be insensitive to touch. Touch sensors for display 14 may be formed from an array of capacitive touch sensor electrodes, a resistive touch array, touch sensor structures based on acoustic touch, optical touch, or force-based touch technologies, or other suitable touch sensor components”; See also Fig. 1, display does not extend into border [12A] where light sensors 40 are).
It would have been obvious to one of ordinary skill in the art to have modified the display of Wassvik to include the teachings of Shedletsky in such a way to provide capacitive touch sensor electrodes that overlap the active area, wherein no capacitive touch sensor electrodes overlap the border region. The motivation to combine these arts is to gain the improvement of electronic devices with both light sensors and capacitive touch sensors, and to separate the active and inactive areas of the touch panel (Shedletsky, Background, [0001-0006]; [0038-0050]). The fact that Shedletsky also discloses  (See Shedletsky, Fig. 10 and Detailed Description, [0050-0064]).

Regarding claim 18, Wassvik discloses every element of claim 17 but does not explicitly disclose a display further comprising capacitive touch sensor circuitry overlapping the active area, wherein the border region is not overlapped by any capacitive touch sensor circuitry.  
Shedletsky, in a similar field of endeavor, disclose a display further comprising capacitive touch sensor circuitry overlapping the active area, wherein the border region is not overlapped by any capacitive touch sensor circuitry (Detailed Description, [0043-0045], “Display 14 may be a touch-sensitive display that includes a touch sensor or may be insensitive to touch. Touch sensors for display 14 may be formed from an array of capacitive touch sensor electrodes, a resistive touch array, touch sensor structures based on acoustic touch, optical touch, or force-based touch technologies, or other suitable touch sensor components”; See also Fig. 1, display does not extend into border [12A] where light sensors 40 are).
It would have been obvious to one of ordinary skill in the art to have modified the display of Wassvik to include the teachings of Shedletsky in such a way to provide capacitive touch sensor circuitry overlapping the active area, wherein the border region is not overlapped by any capacitive touch sensor circuitry. The motivation to combine these arts is to gain the improvement of electronic devices with both light sensors and capacitive touch sensors, and to separate the active and inactive areas of the touch panel (Shedletsky, Background, [0001-0006]; [0038-0050]). The fact that Shedletsky also discloses optical sensors near the edge of the display makes this combination more easily implemented (See Shedletsky, Fig. 10 and Detailed Description, [0050-0064]).

(Detailed Description, [0053-0056], “In one embodiment, the emitter 7 generates light that is invisible to the human eye, preferably in the infrared (IR) region. Each detector 8 is configured to be responsive to the light emitted by emitters 7…  As used herein, an "integrated" emitter/detector 7, 8 is to be construed as an emitter/detector 7, 8 that is integrally formed on or in a structure, which typically is a composite LCD structure comprising a plurality of layer”; See also Fig. 6 and Detailed Description, [0083]).  
Thus it would have remained obvious to have combined Wassvik and Shedletsky in the same manner as claim 18.

Regarding claim 20, Wassvik in combination with Shedletsky disclose every element of claim 19 and Wassvik further discloses wherein the border region contains a signal line that is configured to supply signals to the infrared light-emitting pixels and that is configured to carry signals from the infrared light-sensing pixels (Detailed Description, [0049-0050], “Although not shown in FIG. 1, the FTIR system typically includes an arrangement of emitters and detectors, which are distributed along the peripheral region of the touch surface 3. Light from an emitter is introduced into the light guide 2 and propagates by TIR to one or more detectors. Each pair of an emitter and a detector defines a "detection line", which corresponds to the propagation path from the emitter to the detector. Any object that touches the touch surface along the extent of the detection line will thus decrease or attenuate the amount of light received by the detector. The emitters and detectors are typically arranged to define a grid of intersecting detection lines on the touch surface, whereby each touching object is likely to cause an attenuation of several non-parallel detection lines.”; Examiner’s note: since each pair of emitter and detector defines one detection line, the single line reads upon both elements claimed).  
Thus it would have remained obvious to have combined Wassvik and Shedletsky in the same manner as claim 18.

Regarding claim 21, Wassvik in combination with Shedletsky disclose every element of claim 19 and Wassvik further discloses wherein the border region contains a first signal line that is configured to supply signals to the infrared light-emitting pixels and a second signal line that is configured to carry signals from the infrared light-sensing pixels (Detailed Description, [0049-0050], “Although not shown in FIG. 1, the FTIR system typically includes an arrangement of emitters and detectors, which are distributed along the peripheral region of the touch surface 3. Light from an emitter is introduced into the light guide 2 and propagates by TIR to one or more detectors. Each pair of an emitter and a detector defines a "detection line", which corresponds to the propagation path from the emitter to the detector. Any object that touches the touch surface along the extent of the detection line will thus decrease or attenuate the amount of light received by the detector. The emitters and detectors are typically arranged to define a grid of intersecting detection lines on the touch surface, whereby each touching object is likely to cause an attenuation of several non-parallel detection lines.”;  Examiner’s note--each pair of emitter and detector defines one detection line, but a different emitter/detector define a different detection line which treads upon “first signal line” and “second signal line”).
Thus it would have remained obvious to have combined Wassvik and Shedletsky in the same manner as claim 18.



Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 


/KWIN XIE/Primary Examiner, Art Unit 2626